Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 2/4/2021. Applicant has amended independent claim 1 and has added new independent claim 18; and has canceled claim 2. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-13, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2007/0037063, in view of Fleischmann et al., US 2014/0127577, in further view of  Mikhaylik, US 2005/0147886.
Regarding claim 1, Choi et al., teaches a lithium secondary battery (abstract)   comprising a positive electrode (abstract), a negative electrode (0011), a separator (0050), an electrolyte (0050) comprising: an ether-based solvent (0042); a fluorine-based lithium salt (0019; 0044); and an anion of the fluorine-based lithium salt  (0019; 0044-0045); wherein a solid electrolyte interphase (SEI) membrane (0013; 0021; 0023-0025) including LiF is formed on a surface of the negative electrode (0013) by charging and discharging the battery 2 times (0013; 0028) to a voltage of 0.1 V to 3 V (vs. Li/Li+), (0061; 0067; 0075) wherein the SEI membrane includes the LiF in 3.0% by weight or greater with respect to a total weight of the SEI membrane (0013; 0028).
Choi et al., does not teach one or more types of additives selected from the group consisting of nitric acid-based compounds, nitrous acid-based compounds, nitro compounds and N-oxide-based compounds (0034; 0166; 0196; 0200),
Fleischmann et al., teaches one or more types of additives selected from the group consisting of nitric acid-based compounds, nitrous acid-based compounds, nitro compounds and N-oxide-based compounds (0034; 0166; 0196; 0200).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Fleischmann into the teachings of Choi because Fleischmann teaches  “the ion conductive layer comprises at least one of lithium nitride, lithium silicate, lithium 

glassy-ceramic layer, e.g., an ion conducting ceramic/glass conductive to 
lithium ions.  Suitable glasses and/or ceramics include, but are not limited 
to, those that may be characterized as containing a "modifier" portion and a 
"network" portion, as known in the art.  The modifier may include a metal oxide 
of the metal ion conductive in the glass or ceramic.  The network portion may 
include a metal chalcogenide such as, for example, a metal oxide or sulfide.  
For lithium metal and other lithium-containing electrodes, an ion conductive 
layer may be lithiated or contain lithium to allow passage of lithium ions 
across it.  Ion conductive layers may include layers comprising a material such 
as lithium nitrides, lithium silicates, lithium borates, lithium aluminates, 
lithium phosphates, lithium phosphorus oxynitrides, lithium silicosulfides, 
lithium germanosulfides, lithium oxides (e.g., Li.sub.2O, LiO, LiO.sub.2, 
LiRO.sub.2, where R is a rare earth metal), lithium lanthanum oxides, lithium 
titanium oxides, lithium borosulfides, lithium aluminosulfides, and lithium 
phosphosulfides, and combinations thereof.  The selection of the ion conducting 
material will be dependent on a number of factors including, but not limited 
to, the properties of electrolyte and cathode used in the cell.” (0166).

Regarding claim 3, Fleischmann et al., teaches the linear ether is one or more types selected from the group consisting of dimethoxyethane, linear ethers (0185), dimethoxypropane (0194), diethylether (0194), dimethylether (0194).
Regarding claim 4, Choi et al., teaches the cyclic ether (0194) is one or more types selected from the group consisting of dioxolane (0185), dioxane (0185), trioxane (0194), tetrahydrofuran (0185).
Regarding claim 4, Fleischmann et al., teaches the cyclic ether (0194) is one or more types selected from the group consisting of dioxolane (0042), sulfolane (0042).
Regarding claim 5, Fleischmann et al., teaches in the mixed solvent, the linear ether and the cyclic ether are mixed in a volume ratio of 5:95 to 95:5 (Examples 1-7). 
Regarding claim 6, Fleischmann et al., teaches the ether-based solvent is a mixed solvent in which 1,3-dioxolane and 1,2-dimethoxyethane are mixed in a volume ratio of 5:95 to 95:5 (Examples 1-7).

Regarding claim 8, Fleischmann et al., teaches the fluorine-based lithium salt is included in 0.2 M to 2.0 M (Examples 1-7). 
Regarding claim 9, Fleischmann et al., teaches the nitric acid-based compound is one or more types selected from the group consisting of guanidium nitrate, pyridium nitrate (0206).
Regarding claims 10 and 11, Fleischmann does not teach nitrous acid-based compound and nitro compound.
Regarding claim 10, Mikhaylik, teaches the nitrous acid-based compound (0051-0052) is one or more types selected from the group consisting of lithium nitrite (0056), potassium nitrite (0056), cesium nitrite (0056) and ammonium nitrite (0056). 
Regarding claim 11, Mikhaylik teaches the nitro compound is one or more types selected from the group consisting of dialkyl imidazolium nitrate (0055), guanidine nitrate (0055), imidazolium nitrate (0055), ethyl nitrite (0057), propyl nitrite (0057), butyl nitrite (0057), pentyl nitrite (0057), octyl nitrite (0057), nitromethane (0058), nitropropane (0058), nitrobutane (0058), nitrobenzene (0058), dinitrobenzene, nitro pyridine (0058), dinitropyridine (0058), nitrotoluene (0058) and dinitrotoluene (0058).
Regarding claim 12, Fleischmann et al., teaches the N-oxide-based compound is one or more types selected from the group consisting of tetramethyl piperidinyloxyl (0162). 
Regarding claim 13, Fleischmann et al., teaches the additive is included in 0.02M to 2M by weight with respect to 100% by weight of the electrolyte (Examples 1-7).

Choi does not teach an ether based solvent, a fluorine-based lithium imide salt, additives listed in claim 18.
Fleischmann teaches fluorine-based lithium salt (0037) selected from the group consisting of lithium bis(fluorosulfonyl)imide, lithium bis(pentafluoroethanesulfonyl)imide (LiFSI)(0186). , and combinations thereof (0040; 0117); and one or more types of additives selected from the group consisting of nitric acid-based compounds, nitrous acid-based compounds, nitro compounds and N-oxide-based compounds (0109; 0115; 0159), wherein the fluorine-based lithium salt (0037; 0108; 0111; 0186); wherein the ether-based solvent comprises a mixture of a 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Fleischmann into the teachings of Choi because Fleischmann teaches  “the ion conductive layer comprises at least one of lithium nitride, lithium silicate, lithium 
borate, lithium aluminate, lithium phosphate, lithium phosphorus oxynitride, lithium silicosulfide, lithium germanosulfide, lithium oxides, lithium lanthanum oxides, lithium titanium oxides, lithium borosulfide, lithium aluminosulfide, and lithium phosphosulfide” (0034)…” an article for use in an electrochemical cell may include an ion-conductive layer.  In some embodiments, the -ion conductive layer is a ceramic layer, a glassy layer, or a 
glassy-ceramic layer, e.g., an ion conducting ceramic/glass conductive to 
lithium ions.  Suitable glasses and/or ceramics include, but are not limited 
to, those that may be characterized as containing a "modifier" portion and a 
"network" portion, as known in the art.  The modifier may include a metal oxide 
of the metal ion conductive in the glass or ceramic.  The network portion may 
include a metal chalcogenide such as, for example, a metal oxide or sulfide.  
For lithium metal and other lithium-containing electrodes, an ion conductive 
layer may be lithiated or contain lithium to allow passage of lithium ions 
across it.  Ion conductive layers may include layers comprising a material such 
as lithium nitrides, lithium silicates, lithium borates, lithium aluminates, 

lithium germanosulfides, lithium oxides (e.g., Li.sub.2O, LiO, LiO.sub.2, 
LiRO.sub.2, where R is a rare earth metal), lithium lanthanum oxides, lithium 
titanium oxides, lithium borosulfides, lithium aluminosulfides, and lithium 
phosphosulfides, and combinations thereof.  The selection of the ion conducting 
material will be dependent on a number of factors including, but not limited 
to, the properties of electrolyte and cathode used in the cell.” (0166).

Response to Arguments
4.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on the primary reference, Choi et al., US 2007/0037063, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727